Citation Nr: 1029573	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
residuals of T-5 compression fracture, dorsal spine, with 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2008 from the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals of a 
T-5 compression fracture of the dorsal spine and assigned an 
initial 10 percent rating.
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that since the most recent VA examination was 
conducted in March 2008, the Veteran has reported that his 
condition has worsened.  Indeed, in May 2010, he reported that he 
no longer worked as a truck driver due to his back condition and 
the amount and type of medication that he must take to treat it.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his back disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand this 
claim.  

The Veteran has also alluded to continued VA care.  The most 
recent records in the file are dated in December 2008.  On 
remand, the RO must obtain any outstanding records.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask 
that he identify all sources of treatment for 
his spine disorder since December 2008, and 
to furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources should then be requested.  
All records obtained should be added to the 
claims folder.  If requests for any private 
or non-VA government treatment records are 
not successful, the AOJ should inform the 
Veteran of the non-response so that he will 
have an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R. § 3.159 (2009).

2.  After associating all outstanding records 
with the claims folder, schedule the Veteran 
for a VA examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment related 
to the Veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should identify all back orthopedic pathology 
found to be present.  The examiner should 
conduct all indicated tests and studies, to 
include range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of those 
episodes.  Further, the examiner should also 
discuss the nature and severity of any 
radiculopathy or neuropathy.  The examiner 
must also state whether the Veteran has bowel 
or bladder problems related to his back 
disability.

The examiner must also comment on the impact 
of the Veteran's back disability on his 
ability to obtain and retain employment.  All 
findings and conclusions should be set forth 
in a legible report.

3.  Then readjudicate the Veteran's claim.  
If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case.  It must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

